                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 CORDELL FONTAE WATSON,                          :
    Plaintiff,                                   :
                                                 :
 v.                                              :
                                                 :          CIVIL ACTION 1:18-00431-KD-M
 BALDWIN SHERIFF, et al.,                        :
    Defendants.                                  :

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated December 13, 2018 is ADOPTED as the opinion of this Court. It is ORDERED that

this action is DISMISSED without prejudice for failure to prosecute and to obey the Court's Order.


       DONE and ORDERED this the 15th day of January 2019.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
